Citation Nr: 0008164	
Decision Date: 03/27/00    Archive Date: 03/29/00

DOCKET NO.  94-14 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center
in St. Paul, Minnesota

THE ISSUE

Entitlement to a rating in excess of 30 percent for chronic 
obstructive pulmonary disease with bronchial asthma.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel

INTRODUCTION

The veteran served on active duty from September 1979 to 
December 1979 and from June 1985 to August 1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office and Insurance Center 
(RO&IC) in St. Paul, Minnesota.  This case was previously 
remanded by the Board for further development in November 
1997.  That development has been completed and the case is 
now ready for appellate review.

At his October 1998 VA examination, the veteran reported that 
he could not work due to his service-connected respiratory 
disability.  If the veteran believes that a total rating 
based on individual unemployability due to service-connected 
disabilities is warranted, he should so inform the RO&IC 
which should respond appropriately to any such claim filed by 
the veteran.

In September 1998, the RO&IC issued a statement of the case 
covering the issue of entitlement to service connection for 
post-traumatic stress disorder.  In the cover letter sent 
with the statement of the case, the veteran was informed of 
the requirement that a substantive appeal be submitted if he 
desired appellate review.  The issue was not addressed in any 
subsequent correspondence received from the veteran or his 
representative.  Therefore, the Board has concluded that the 
veteran is not currently seeking appellate review of that 
issue.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been obtained. 

2.  The veteran's chronic obstructive pulmonary disease with 
bronchial asthma is productive of no more than moderately 
severe respiratory impairment with Forced Expiratory Volume 
in one second (FEV-1) of 56 to 70 percent of predicted value, 
(FEV-1/Forced Vital Capacity (FVC) of 56 to 70 percent and 
Diffuse Capacity of the Lung for Carbon Monoxide (DLCO) by 
the Single Breath Method (SB) of 56 to 65 percent of 
predicted value.  
3.  Frequent asthmatic attacks, a severe productive cough, 
marked dyspnea on exertion, exertional dyspnea sufficient to 
prevent climbing one flight of steps or walking one block 
without stopping, marked impairment of health due to the 
disability, nor an inability to perform more than light 
manual labor as a result of the disability is shown.

CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for chronic 
obstructive pulmonary disease with bronchial asthma have not 
been met.  38 U.S.C.A. § § 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.96, 4.97, Diagnostic Codes 6600, 6602 and 6603 (1996); 
38 C.F.R. §§ 4.7, 4.96, 4.97, Diagnostic Codes 6600, 6602, 
6603 and 6604 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  Further, the Board is satisfied that all relevant 
facts have been properly developed and that no further 
assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4 (1999).  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  

When there is a question as to which of two evaluations is to 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Factual background

Service connection for a respiratory illness was granted in 
the July 1993 rating decision on appeal.  The RO&IC assigned 
a 10 percent rating, effective from May 20, 1993.  In a June 
1994 decision, a hearing officer granted an increased rating 
of 30 percent.  In a rating decision dated in July 1994 
implementing the hearing officer's decision, the 30 percent 
rating was made effective from May 20, 1993.

The veteran underwent a VA examination in June 1993.  At that 
examination, the veteran complained of wheezing, shortness of 
breath, and coughing since 1986.  The veteran reported that 
he required the use of an inhaler for 3-4 hours over a 24-
hour period.  Physical examination revealed a symmetrical 
chest with very limited respiratory movements.  The lungs 
were resonant and breath sounds were distant with faint 
inspiratory and expiratory wheezing.  A few scattered rhonchi 
over both lung fields were found.  The examiner diagnosed 
chronic obstructive pulmonary disease and bronchial asthma.  

Treatment records from the Hennepin County Medical Center 
show that the veteran was treated for a productive cough and 
wheezing in July 1989; no diagnosis was offered.  A report 
dated in July 1993 shows that pulmonary function tests were 
conducted, revealing FEV-1 of 55 percent of predicted.  The 
FEV-1/FVC was not determinable from the reported data.  DLCO 
(SB)) figures were not reported.  An examiner commented on 
the report form that the veteran manifested moderate 
restrictive lung disease with minimal response to 
bronchodilators. 

At his March 1994 personal hearing at the RO&IC, the veteran 
testified that his service-connected pulmonary disability 
interfered with his ability to conduct the activities of 
daily living.  He testified that he suffered wheezing after 
ascending one flight of stairs at his home and that, as a 
result, he had to use an inhaler and take extra breaths.  He 
reported that he could not do yard work, tolerate spices or 
colognes, shop, or enjoy the company of his child without 
severe limitations caused by asthma.  He stated that he 
suffered 6-8 attacks every 2 weeks, and he reported that he 
suffered many more attacks during the spring season.  He 
described his attacks as characterized by severe wheezing and 
inability to catch a breath.  Further symptoms described 
included persistent coughing producing mucous.  He also 
reported that his disability required him to keep the 
temperature of his house very cool in order to avoid attacks.  
The veteran reported that the disability required 2 trips to 
the Hennepin County Medical Center.

In an April 1995 statement, the veteran stated that he was 
being followed for his respiratory problems at the VA Medical 
Center in Minneapolis, Minnesota.  VA outpatient reports from 
that facility show that when the veteran was seen in January 
1994, an examiner noted that the veteran's pulmonary function 
tests were somewhat diminished for his age.  The examiner 
diagnosed reactive airway disease.  When the veteran was seen 
in July 1995 for removal of sutures from the right forearm 
and hand, a history of asthma and bronchitis was also noted.  
The diagnoses included asthma.  

The veteran underwent a VA pulmonary examination in November 
1996.  At that examination, he complained of dyspnea on 
exertion, a chronic productive cough, and intermittent 
wheezing.  On physical examination, the veteran exhibited no 
dyspnea and did not cough.  Examination of the chest revealed 
no abnormalities.  The clinical impression was a history of 
chronic obstructive pulmonary disease and asthma.  X-rays of 
the chest were negative for acute disease.  

Pulmonary function tests were also performed in November 
1996.  Those tests revealed post bronchodilator results of 
FEV-1 of 77 percent of predicted value and FEV-1/FVC of 86 
percent of predicted value.  No DLCO (SB) measurement was 
obtained.  Physicians reviewing the veteran's spirometry data 
commented that he showed reduced FEV-1 and/or FEV1/FVC ratio 
with normal FVC and that these findings were consistent with 
a mild obstructive defect.  Physicians said that the some of 
the data suggested poor effort or neuromuscular disease.

As noted in the Board's November 1997 remand, the veteran's 
representative in his October 1997 informal hearing 
presentation referred to a January 1997 VA examination 
report.  No January 1997 VA examination report was of record.  
The RO&IC was directed by the Board to clarify whether the 
veteran underwent VA examination in January 1997 and, if so, 
to obtain the pertinent report.  The RO&IC subsequently 
attempted without success to obtain the report of any such 
examination.  The only January 1997 VA medical report 
received is a VA outpatient record which provides no 
information relevant to the issue on appeal.  As noted above, 
a November 1996 VA examination report is of record; it 
appears that the representative was referring to this report 
in his informal hearing presentation and that he 
inadvertently misidentified the date of the report.

In response to the Board's November 1997 remand, the veteran 
was again examined by VA in October 1998.  At that 
examination, the veteran complained of severe dyspnea that 
limited his daily activities and made him incapable of 
working.  He reported an occasional productive cough.  Lung 
examination showed diminished breath sounds, wheezing, and 
rhonchi, bilaterally.  The examiner diagnosed, inter alia, 
chronic obstructive pulmonary disease described as mixed 
obstructive, restrictive, and interstitial.

October 1998 VA pulmonary function testing disclosed an FEV-1 
of 74 percent of predicted value, an FEV-1/FVC ratio of 86 
percent of predicted value, and a DLCO (SB) of 88 percent of 
predicted value.  These FEV-1 and FEV-1/FVC results were 
outside the confidence intervals for the respective tests.  A 
pulmonary function technician also commented that there was 
good effort and the spirometry data was acceptable and 
reproducible.

In a March 1999 statement, the VA physician who examined the 
veteran in October 1998 commented that based on his recent 
examination, the veteran had moderately severe chronic 
obstructive pulmonary disease of the mixed variety: 
obstructive, restrictive, and interstitial.  In addition, the 
physician noted that the veteran had a psychiatric disorder 
and a large functional overlay with regard to his symptoms.  
The physician stated that the veteran's marked improvement on 
the post-bronchodilator pulmonary function testing indicated 
some degree of obstructive bronchial disease.  The physician 
characterized these results as indicative of moderately 
severe obstructive lung disease.  The physician opined that 
the FEV-1 and FVC results most accurately reflected the 
current level of the veteran's disability.  With respect to 
the impact of the disability on the veteran's ability to 
work, he noted that it was difficult to provide an opinion 
because of the considerable functional overlay.  He assumed 
from the vital capacity figures that the veteran was not 
capable of more than light manual labor or sedentary work.

Analysis

By regulatory amendment effective October 7, 1996, 
substantive changes were made to the criteria for evaluating 
diseases of the respiratory system, as set forth in 38 
U.S.C.A. § 4.97. See 61 Fed. Reg. 46720- 46731 (1996).  When 
a law or regulation changes during the pendency of a 
veteran's appeal, the version most favorable to the veteran 
applies, absent congressional intent to the contrary.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Accordingly, the Board has considered the veteran's claim 
under both the old and new rating criteria as has the RO&IC.

The Board notes that the United States Court of Appeals for 
Veterans Claims has stated specifically that at the time of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  



Pervious respiratory disability rating criteria

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (1999).

Under the rating criteria for chronic bronchitis in effect 
prior to October 7, 1996, a 30 percent rating requires 
moderately severe chronic bronchitis with persistent cough at 
intervals throughout the day, considerable expectoration, 
considerable dyspnea on exercise, rales throughout the chest 
and beginning chronic airway obstruction.  A 60 percent 
rating is warranted for a severe bronchitis with a productive 
cough and dyspnea on slight exertion and pulmonary function 
tests indicative of severe ventilatory impairment.  A 100 
percent rating is warranted for pronounced bronchitis with a 
copious productive cough and dyspnea at rest; pulmonary 
function testing showing a severe degree of chronic airway 
obstruction; with symptoms of associated severe emphysema or 
cyanosis and findings of right-sided heart involvement.  
38 C.F.R. § 4.97, Diagnostic Code 6600 (1996).  

Under the rating criteria for bronchial asthma in effect 
prior to October 7, 1996, a 30 percent rating is warranted 
for moderate bronchial asthma with rather frequent asthmatic 
attacks (separated by only 10-14 day intervals) with moderate 
dyspnea on exertion between attacks.  A 60 percent rating is 
in order for severe bronchial asthma with frequent asthma 
attacks (one or more attacks weekly), marked dyspnea on 
exertion between attacks with only temporary relief by 
medication; more than light manual labor is precluded.  A 100 
percent rating is warranted for pronounced bronchial asthma 
with very frequent asthma attacks with severe dyspnea on 
slight exertion between attacks and with marked loss of 
weight or other evidence of severe impairment of health.  
38 C.F.R. § 4.97, Diagnostic Code 6602 (1996).

Under the rating criteria in effect prior to October 7, 1996, 
a 30 percent rating is warranted for emphysema if it is 
moderate in degree, with moderate dyspnea occurring after 
climbing one flight of stairs or walking more than one block 
on a level surface; pulmonary function tests consistent with 
findings of moderate emphysema.  A 60 percent rating is 
warranted where the disorder is severe, with exertional 
dyspnea sufficient to prevent climbing one flight of stairs 
or walking one block without stopping; ventilatory impairment 
of severe degree confirmed by pulmonary function tests with 
marked impairment of health.  A 100 percent rating is 
warranted for pronounced pulmonary emphysema that is 
intractable and totally incapacitating; with dyspnea at rest, 
or marked dyspnea and cyanosis on mild exertion; the severity 
of the emphysema must be confirmed by chest x-rays and 
pulmonary function tests.  38 C.F.R. § 4.97, Diagnostic Code 
6603 (1996).

Ratings under diagnostic codes 6600 to 6818 will not be 
combined with each other.  A single rating will be assigned 
under the diagnostic code which reflects the predominant 
disability picture with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such elevation.  38 C.F.R. § 4.96 (1996).

July 1993 pulmonary function testing showed moderate 
restrictive lung disease.  The November 1996 VA examination 
was negative and the pulmonary function test results were 
considered to be consistent with mild obstructive defect.  
The October 1998 VA examination was positive for findings of 
diminished breath sounds, wheezing, and rhonchi, bilaterally.  

The VA physician who examined the veteran in October 1998 
rendered a subsequent opinion that the pulmonary function 
testing data equated to a moderately severe level of 
obstructive lung disease.  Although the physician stated that 
the veteran was unable to perform more than light manual 
labor or sedentary work, this was a very qualified opinion.  
The examining physician stated that there was a large amount 
of functional overlay to the veteran's symptoms, which made 
it difficult to assess the impact of the disability on the 
veteran's ability to work.  He characterized his statement as 
an assumption based on the results of pulmonary function 
testing.  The October 1998 pulmonary function test results, 
with regard to FEV-1 and FEV-1/FVC, were outside the 
confidence intervals for the respective tests and therefore 
are not reliable.  In sum, the statement indicating that the 
disability would preclude more than light manual labor or 
sedentary employment is of minimal probative value.  
Otherwise, the medical evidence consistently reflects the 
presence of not more than moderately severe ventilatory 
impairment.  

The record reflects treatment of the veteran for respiratory 
complaints on only a few occasions with no treatment since 
1994.  There is no objective evidence of frequent asthmatic 
attacks, a severe productive cough, marked dyspnea on 
exertion, exertional dyspnea sufficient to prevent climbing 
one flight of steps or walking one block without stopping, or 
marked impairment of health due to the disability.

Therefore, the Board concludes that the disability does not 
more nearly approximate the criteria for a 60 percent 
evaluation than a 30 percent evaluation under 38 C.F.R. 
§ 4.96, Diagnostic Code 6600, 6602, or 6603 (1996), nor does 
the overall disability warrant elevation to 60 percent.

Current respiratory disability rating criteria

Under the Rating Schedule as revised, chronic bronchitis, 
pulmonary emphysema, and chronic obstructive pulmonary 
disease warrant a 30 percent rating if FEV-1 is 56 to 70 
percent of predicted value, FEV-1/FVC is 56 to 70 percent or 
DLCO (SB) is 56 to 65 percent of predicted value.  A 60 
percent rating is warranted if FEV-1 is 40 to 55 percent of 
predicted value, FEV-1/FVC is 40 to 55 percent , DLCO (SB) is 
40 to 55 percent predicted or with maximum oxygen consumption 
of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 
percent rating is warranted if FEV-1 is less than 40 percent 
of predicted value, FEV-1/FVC is less than 40 percent, DLCO 
(SB) is less than 40 percent predicted, maximum exercise 
capacity is less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation), cor pulmonale (right 
heart failure), right ventricular hypertrophy, pulmonary 
hypertension (shown by Echo or cardiac catheterization), 
episodes of acute respiratory failure, or if the disability 
requires outpatient oxygen therapy.  38 C.F.R. § 4.97, 
Diagnostic Codes 6600, 6603, 6604 (1999).

Under Diagnostic Code 6602, effective October 7, 1996, a 30 
percent rating is warranted for bronchial asthma when 
pulmonary function tests show an FEV-1 of 56- to 70-percent 
predicted; or show an FEV-1/FVC of 56- to 70-percent 
predicted, or the disability requires daily inhalational or 
oral bronchodilator therapy, or requires inhalational anti-
inflammatory medication; a 60 percent evaluation is warranted 
when pulmonary function tests show an FEV-1 of 40- to 55-
percent of predicted; or show an FEV-1/FVC of 40- to 55-
percent of predicted; or there are at least monthly visits to 
a physician for required care of exacerbations; or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  A 100 percent rating 
is warranted for asthma when pulmonary function tests show an 
FEV-1 of less than 40 percent of predicted; or show an FEV-
1/FVC of less than 40 percent of predicted; or more than one 
attack per week with episodes of respiratory failure; or 
requires daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  38 C.F.R. 
§ 4.97, Code 6602 (1999).

Ratings under diagnostic codes 6600 through 6817 will not be 
combined with each other.  A single rating will be assigned 
under the diagnostic code which reflects the predominant 
disability picture with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such elevation.  38 C.F.R. § 4.96 (1999).

It bears emphasis that where pulmonary function tests are 
used to evaluate service-connected respiratory disability, 
the evaluation is based on the post bronchodilator values 
shown by those tests.  See comments to final rule 
promulgating amendments to the rating schedule for evaluating 
respiratory disabilities, effective October 7, 1996, set 
forth at 61 Fed. Reg. 46,720, 46,723 (1996).

Although the July 1993 private medical FEV-1 level of 55 
percent meets the minimum threshold for a 60 percent rating 
under the new rating criteria, this testing was not done for 
compensation purposes and the test results are not consistent 
with the other pulmonary function test results of record.  
The preponderance of the other pulmonary function testing 
data of record stands in marked contrast to a 60 percent 
level of disability.  As noted above, a portion of the 
pulmonary function testing data (FEV-1 and FEV-1/FVC) from 
the veteran's October 1998 VA examination was outside of 
respective confidence intervals.  However, even assuming that 
the veteran put forth sufficient effort and fully cooperated 
with the pulmonary function testing, the results do not 
warrant a higher rating.  Pulmonary functions tests conducted 
in November 1996 yielded FEV-1 levels which do not rise to 
the regulatory thresholds for even a 30 percent rating under 
the new rating criteria for Diagnostic Codes 6600, 6602, 
6603, and 6604.  The reliable DLCO (SB) result of 88 percent 
of predicted value from the October 1998 VA pulmonary 
function testing is indicative of less than 10 percent 
disability under the new criteria.  The FEV-1 and FEV-1/FVC 
results from that examination, which are questionable, also 
do not demonstrate a level of severity in excess of 30 
percent ratings under the new schedular criteria.  

Further, review of the medical evidence of record fails to 
reveal sufficient clinical diagnoses or findings that would 
warrant assignment of a 60 percent rating under the criteria 
for bronchial asthma not related to pulmonary function 
testing data, such as at least monthly visits to a physician 
for required care of exacerbations or intermittent courses of 
systemic corticosteroids.

Therefore, the Board concludes that the disability does not 
more nearly approximate the criteria for a 60 percent 
evaluation than a 30 percent evaluation under 38 C.F.R. 
§ 4.97, Diagnostic Code 6600, 6602, 6603, or 6604 (1999), nor 
does the overall disability warrant elevation to the 60 
percent level.

The Board has also considered whether there should be 
referral to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (1999).  The record reflects that the veteran 
has not required frequent hospitalization for the service-
connected disability.  The demonstrated manifestations of the 
disability are consistent with the assigned evaluation.  In 
sum, there is no indication in the record that the average 
industrial impairment resulting from the disability would be 
in excess of that contemplated by the assigned evaluation.  
Therefore, the Board finds that the criteria for submission 
for assignment of extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

Entitlement to a rating in excess of 30 percent for chronic 
obstructive pulmonary disease with bronchial asthma is 
denied.  



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals


 

